Kupferman, J.,
dissents in a memorandum as follows: The relator had imposed upon him 50 days of punitive segregation, which has already been served, as a penalty for infractions, *473being 30 days for assaulting a correction officer, 10 days for setting a fire and 10 days for refusing a direct order.
What seems to have happened was that the relator set a fire in the receiving room and was uncooperative and abusive and refused a search of his person and then punched the correction officer.
Nowhere in his papers does the relator deny this action by him. His whole point is that he could not be found guilty without having received a copy of the rules and regulations.
It needs no analysis to conclude that regardless of rules or regulations, setting the fire and punching the officer was a clear penal violation and to make the supposed failure of their delivery the basis for nullifying the disciplinary finding, is at least supererogatory.